Citation Nr: 1819262	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  04-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on unemployability (TDIU) prior to August 20, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel




INTRODUCTION

The Veteran served in the United States Air Force from January 1963 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In September 2011, the Board denied the Veteran's claims for service connection for an acquired psychiatric disorder and a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Joint Memorandum of Decision (JMR) the Court vacated the September 2011 decision and remanded the case. 

The Board acknowledges this case was remanded to the Agency of Original Jurisdiction (AOJ) in July 2012 and February 2017.  However, the Board notes the case was previously remanded to afford the Veteran a VA examination for his chronic fatigue syndrome (CFS).  The Veteran was granted service connection for his CFS in September 2017; thus, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's acquired psychiatric disorder was caused by or aggravated by his service-connected CFS. 

2.  The Veteran's service-connected disabilities preclude substantially gainful employment.





CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric was proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board notes the Veteran was treated for alcohol addiction in service, but had no other psychological treatment or complaints while in service.  The Veteran received a VA examination in August 2009 for his psychiatric disorder.  The VA examiner concluded the Veteran's mood disorder was secondary to his subjective complaints of chronic fatigue.  The VA examiner noted the Veteran felt fatigued most of the time, limited interest, lacked interest, lacked energy, and had limited desire to interact with people.  The examiner concluded that, "[a]ll these symptoms are blamed by the claimant on his chronic fatigue syndrome; however, at this point in time there is no evidence of history of chronic fatigue while he was in the military."  The Board notes that service connection for CFS was granted in September 2017.  This renders the August 2009 VA examiner's opinion highly probative.  
As the preponderance of the evidence is for the claim the Board finds service connection for the Veteran's acquired psychiatric disorder is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. TDIU 

As a preliminary matter, the Board notes that effective August 20, 2012, a schedular 100 percent rating was assigned for prostate cancer, and there were additional service-connected disabilities ratable at 60 percent or more.  As a result, special monthly compensation at the housebound rate was granted effective August 20, 2012.  38 U.S.C.. §1114(s) (2012).   Therefore, consideration of a TDIU on and after August 20, 2012, is not necessary.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board acknowledges from November 18, 2002 the Veteran met the schedular requirements for TDIU.  His combined rating was 70 percent and he had at least one disability rated over 40 percent, chronic sinusitis at 50 percent.

The Board finds the medical and lay evidence of record from November 18, 2002 show the Veteran was unemployable.  At the Veteran's multiple VA examinations and throughout his medical records, the Veteran described his constant fatigue.  The medical evidence shows the Veteran's concentration was impaired, he felt totally worn down, and he could not hold a conversation.  Further, in a May 2003 VA examination the VA examiner noted the Veteran's right foot disability limited his ability to stand and walk for longer than 45 minutes.  The record also contains the Veteran's lay statements which documented his inability to work.  Throughout the Veteran's multiple lay statements, the Veteran stated that his CFS keeps him from engaging in most daily activities.  

Based on the evidence the Board finds a TDIU is warranted.  The Veteran is unemployable because of his disabilities, specifically his CFS.  The Veteran's CFS causes him constant fatigue to the point where he is unable to work.  Therefore, the Board finds TDIU is warranted prior to August 20, 2012. 


ORDER

Service connection for an acquired psychiatric disorder is granted.

A TDIU is granted prior to August 20, 2012. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


